            Case 1:20-cv-01819-LJL Document 17 Filed 01/04/21 Page 1 of 2



                                                                                            1/4/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MARIAN TOTORA,                                                 :
                                                               :
                           Plaintiff,                          :
                                                               :   ORDER
         -v-                                                   :
                                                               :   20-CV-1819 (LJL) (JLC)
514 W. 168 STREET, LLC,                                        :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties came before me for a settlement conference on November 20,

2020 and have now reported that they have reached a settlement in principle; and

        WHEREAS, the parties have advised the Court that they have agreed to consent to my

jurisdiction over this case under 28 U.S.C. § 636(c) so that their settlement agreement may be

reviewed by me given my familiarity with the case;

        IT IS HEREBY ORDERED that the parties are directed to file a joint letter motion along

with their settlement agreement (as well as a notice of consent to my jurisdiction) no later than

February 4, 2021 to request court approval. The letter motion should explain why the proposed

settlement is fair and reasonable and otherwise complies with the Second Circuit’s decision in

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The parties are directed

to this Court’s rulings in Cruz v. Relay Delivery, Inc., 17-CV-7475 (JLC), 2018 WL 4203720

(S.D.N.Y. Sept. 4, 2018) (no reemployment provision impermissible and provision related to

communication with media should not be overly restrictive); Rivera v. Relay Delivery, Inc., 17-

CV-5012 (JLC), 2018 WL 1989618 (S.D.N.Y. Apr. 26, 2018) (release that was broader and thus

more favorable to defendants than plaintiff’s narrower release was impermissible); Howard v.

                                                        1
          Case 1:20-cv-01819-LJL Document 17 Filed 01/04/21 Page 2 of 2




Don Coleman Advertising, Inc., 16-CV-5060 (JLC), 2017 WL 773695 (S.D.N.Y. Feb. 28, 2017)

(any mutual non-disparagement provision must include carve-out for truthfulness); and Souza v.

65 St. Marks Bistro, 15-CV-327 (JLC), 2015 WL 7271747 (S.D.N.Y. Nov. 6, 2015) (regarding

impermissible confidentiality provisions and the proper scope of mutual general releases), for

further guidance as to permissible and impermissible terms.

       For recent settlement papers that the Court has approved, the parties are directed to the

following cases, as examples: Rodriguez v. Emenike, No. 18-CV-5786 (Dkt. Nos. 36, 38

(settlement agreement); Dkt. No. 37 (court approval order)); Yahuiti v. L Ray LLC, No. 19-CV-

1114 (Dkt. No. 24 (settlement agreement); Dkt. No. 25 (court approval order)); De Luna

Hernandez v. City Catering, No. 18-CV-3919 (Dkt. No. 49 (settlement agreement); Dkt. No. 50

(court approval order)); and Sanchez v. New York Kimchi Catering Corp., No. 16-7784 (Dkt. No.

98 (settlement agreement) and Dkt. No. 99 (court approval order).

       SO ORDERED.


Dated: January 4, 2021
       New York, New York




                                                2
